Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

Mercer International Inc.,

and

Credit Suisse Securities (USA) LLC

Dated as of November 26, 2014



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 26, 2014, by and among Mercer International Inc., a Washington
corporation (the “Company”), and Credit Suisse Securities (USA) LLC, as
representative of the several initial purchasers (collectively, the “Initial
Purchasers”), each of which has agreed to purchase the Company’s 7.750% Senior
Notes due 2022 (the “Initial Notes”) on the Closing Date (as defined below),
pursuant to the Purchase Agreement (as defined below).

This Agreement is made pursuant to the Purchase Agreement, dated November 18,
2014 (the “Purchase Agreement”), among the Company and the Initial Purchasers
(i) for the benefit of the Initial Purchasers and (ii) for the benefit of the
holders from time to time of the Initial Notes, including the Initial
Purchasers. In order to induce the Initial Purchasers to purchase the Initial
Notes, the Company has agreed to provide the registration rights set forth in
this Agreement. The execution and delivery of this Agreement is a condition to
the obligations of the Initial Purchasers set forth in Section 5(h) of the
Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 6 hereto.

Additional Interest Payment Date: With respect to the Initial Notes, each
Interest Payment Date.

Advice: As defined in Section 7 hereto.

Agreement: As defined in the preamble hereto.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Company: As defined in the preamble hereto.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section 4(b) hereof, and (iii) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Initial Notes
that were tendered by Holders thereof pursuant to the Exchange Offer.



--------------------------------------------------------------------------------

Effectiveness Period: As defined in Section 5(a) hereof.

Effectiveness Target Date: As defined in Section 6 hereof.

Entitled Securities: Each Note, until the earliest to occur of (a) the date on
which such Initial Note has been exchanged by a Person other than a
Broker-Dealer for an Exchange Note in the Exchange Offer, (b) following the
exchange by a Broker-Dealer in the Exchange Offer of such Initial Note for an
Exchange Note, the date on which such Exchange Note is sold to a purchaser who
receives from such Broker-Dealer on or prior to the date of such sale a copy of
the Prospectus contained in the Exchange Offer Registration Statement, (c) the
date on which such Initial Note has been effectively registered under the
Securities Act and disposed of in accordance with a Shelf Registration
Statement, (d) the date on which such Initial Note is actually sold pursuant to
Rule 144 under the Securities Act.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Notes: The 7.750% Senior Notes due 2022, of the same series under the
Indenture as the Initial Notes, to be issued to Holders in exchange for Entitled
Securities pursuant to this Agreement.

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Notes pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Entitled Securities the
opportunity to exchange all such outstanding Entitled Securities held by such
Holders for Exchange Notes in an aggregate principal amount equal to the
aggregate principal amount of the Entitled Securities tendered in such exchange
offer by such Holders.

Exchange Offer Effectiveness Target Date: As defined in Section 4(a) hereof.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exempt Resales: The transactions in which the Initial Purchaser proposes to sell
the Initial Notes to certain “qualified institutional buyers,” as such term is
defined in Rule 144A under the Securities Act and to certain non-U.S. persons
pursuant to Regulation S under the Securities Act.

FINRA: Financial Industry Regulatory Authority, Inc.

Holders: As defined in Section 2(b) hereof.

 

2



--------------------------------------------------------------------------------

Indemnified Holder: As defined in Section 9(a) hereof.

Indenture: The Indenture, dated as of November 26, 2014, by and between the
Company and Wells Fargo, National Association, as trustee (the “Trustee”),
pursuant to which the Initial Notes are to be issued, as such Indenture is
amended or supplemented from time to time in accordance with the terms thereof.

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Company of the Initial Notes to
the Initial Purchasers pursuant to the terms of the Purchase Agreement.

Initial Purchasers: As defined in the preamble hereto.

Interest Payment Date: June 1 and December 1, commencing June 1, 2015.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registration Default: As defined in Section 6 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Entitled Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities Act: The Securities Act of 1933, as amended.

Shelf Registration Statement: As defined in Section 5(a) hereof.

Suspension Period: As defined in Section 5(a) hereof.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Entitled Securities. The securities entitled to the benefits of this
Agreement are the Entitled Securities.

 

3



--------------------------------------------------------------------------------

(b) Holders of Entitled Securities. A Person is deemed to be a holder of
Entitled Securities (each, a “Holder”) whenever such Person owns Entitled
Securities.

SECTION 3. Authorization of the Exchange Notes. The Company hereby represents,
warrants and covenants to each Initial Purchaser that the Exchange Notes have
been duly and validly authorized for issuance by the Company, and when issued
and authenticated in accordance with the terms of the Indenture, this Agreement
and the Exchange Offer, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles including
limitations and other restrictions on a party’s rights to specific performance
and indemnification and will be entitled to the benefits of the Indenture.

SECTION 4. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 7(a) hereof have
been complied with), the Company shall (i) cause to be filed with the Commission
the Exchange Offer Registration Statement under the Securities Act relating to
the Exchange Notes and the Exchange Offer, (ii) use its commercially reasonable
efforts to cause such Exchange Offer Registration Statement to become effective
at the earliest practicable time, but in no event later than 240 days after the
Closing Date (or if such 240th day is not a Business Day, the next succeeding
Business Day) (the “Exchange Offer Effectiveness Target Date”), (iii) in
connection with the foregoing, file (A) all pre-effective amendments to such
Exchange Offer Registration Statement as may be necessary in order to cause such
Exchange Offer Registration Statement to become effective, (B) if applicable, a
post-effective amendment to such Exchange Offer Registration Statement pursuant
to Rule 430A under the Securities Act and (C), subject to the proviso in
Section 7(c)(x), cause all necessary filings in connection with the registration
and qualification of the Exchange Notes to be made under the state securities or
blue sky laws of such jurisdictions as are necessary to permit Consummation of
the Exchange Offer, (iv) upon the effectiveness of such Exchange Offer
Registration Statement, commence the Exchange Offer and (v) issue Exchange Notes
in exchange for all Initial Notes tendered prior to the Consummation of the
Exchange Offer. The Exchange Offer Registration Statement shall be on the
appropriate form permitting registration of the Exchange Notes to be offered in
exchange for the Entitled Securities and to permit resales of Initial Notes held
by Broker-Dealers as contemplated by Section 4(c) hereof. Notwithstanding any
other provision hereof, the Company shall not be obligated to file a Prospectus
with the securities commissions or similar regulatory authority in any of the
provinces or territories of Canada.

(b) The Company shall use its commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be effective continuously and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days from and including the date notice of the Exchange Offer
is mailed to the Holders. The Company shall cause the Exchange Offer to comply
in all material respects with all applicable federal and state securities laws.
No securities other than the Exchange Notes (and, at the Company’s option, the
exchange notes in respect of the Company’s 7.000% Senior Notes due 2019) shall
be included in the Exchange Offer Registration Statement. The Company shall use
its commercially reasonable efforts to cause the Exchange Offer to be
Consummated within 30 Business Days (or longer if required by applicable
securities laws) of the Exchange Offer Effectiveness Target Date.

 

4



--------------------------------------------------------------------------------

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer which holds Initial Notes that are Entitled Securities and
that were acquired for its own account as a result of market-making activities
or other trading activities (other than Entitled Securities acquired directly
from the Company), may exchange such Initial Notes pursuant to the Exchange
Offer; however, such Broker-Dealer may be deemed to be an “underwriter” within
the meaning of the Securities Act and must, therefore, deliver a prospectus
meeting the requirements of the Securities Act in connection with any resales of
the Exchange Notes received by such Broker-Dealer in the Exchange Offer, which
prospectus delivery requirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement. Such “Plan of Distribution” section shall also contain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Initial Notes held by any such Broker-Dealer except to the extent required by
the Commission as a result of a change in policy after the date of this
Agreement.

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 7(c) hereof to the extent necessary to
ensure that it is available for resales of Initial Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 90 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
90-day (or shorter as provided in the preceding paragraph) period in order to
facilitate such resales.

SECTION 5. Shelf Registration.

(a) Shelf Registration. If (i) the Company is not permitted to file an Exchange
Offer Registration Statement or to Consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 7(a) hereof have been complied with),
(ii) for any reason, the Exchange Offer is not Consummated within 30 Business
Days of the Exchange Offer Effectiveness Target Date, or (iii) any Holder of
Entitled Securities notifies the Company in writing that (A) such Holder is
prohibited by applicable law or Commission policy from participating in the
Exchange Offer, or (B) such Holder may not resell the Exchange Notes acquired by
it in the Exchange Offer to the public without delivering a prospectus and the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder, or (C) such Holder is
a Broker-Dealer and holds Initial Notes acquired directly from the Company or
one of its affiliates, then, upon such Holder’s written request, the Company
shall:

(i) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”), which Shelf
Registration Statement shall provide for resales of all Entitled Securities the
Holders of which shall have provided the information required pursuant to
Section 5(b) hereof; and

 

5



--------------------------------------------------------------------------------

(ii) use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 240th day
after so requested or required pursuant to this Section 5 and to keep it
continuously effective until the earliest of (i) the date on which all Entitled
Securities entitled to the benefit of this Section 5(a) have been sold pursuant
to the Shelf Registration Statement, (ii) the date on which all Entitled
Securities are no longer “restricted securities” within the meaning of Rule 144
of the Securities Act and (iii) the date which is one year after the Closing
Date, such shortest time period referred to as the “Effectiveness Period.”

During the Effectiveness Period, the Company shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Sections
7(b) and (c) hereof to the extent necessary to ensure that it is available for
resales of Initial Notes by the Holders of Entitled Securities entitled to the
benefit of this Section 5(a), and to ensure that it conforms in all material
respects with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time.

Notwithstanding the foregoing and any other provision hereof, the Company may
suspend the availability of the Shelf Registration Statement, without being
required to pay any Additional Interest (as defined below), upon written notice
to the Holders (which notice shall be accompanied by an instruction to suspend
the use of the Prospectus), for one or more periods not to exceed 60 consecutive
days in any 90-day period, and not to exceed, in the aggregate, 95 days in any
365-day period (each such period, a “Suspension Period”) if:

(i) an event occurs and is continuing that, in the Company’s good faith
judgment, would require the Company to make changes in the Shelf Registration
Statement or the Prospectus in order that the Shelf Registration Statement or
the Prospectus does not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the prospectus, in light of the circumstances
under which they were made) not misleading; and

(ii) the Company reasonably determines that the disclosure of such event at such
time would have a material adverse effect on the business of the Company (and
its subsidiaries, if any, taken as a whole).

 

6



--------------------------------------------------------------------------------

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Entitled Securities may include any of its
Entitled Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 7 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.

SECTION 6. Additional Interest. If (i) the Company fails to file any of the
Registration Statements required by this Agreement on or before the date
specified for such filing, if any; (ii) any of the Registration Statements
required by this Agreement has not been declared effective by the Commission on
or prior to the date specified for such effectiveness in this Agreement (the
“Effectiveness Target Date”), (iii) the Exchange Offer has not been Consummated
within 30 Business Days of the Exchange Offer Effectiveness Target Date or
(iv) any Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective (other than for a
Suspension Period) without being succeeded within five Business Days by a
post-effective amendment to such Registration Statement that is declared
effective (each such event referred to in clauses (i) through (iv), a
“Registration Default”), the Company hereby agrees that the interest rate borne
by the Entitled Securities shall be increased by 0.25% per annum during the
90-day period immediately following the occurrence of any Registration Default
and shall increase by 0.25% per annum at the beginning of each subsequent 90-day
period (such increase, “Additional Interest”) until all Registration Defaults
have been cured, but in no event shall such increase exceed 1.00% per annum.
Following the cure of all Registration Defaults relating to any particular
Entitled Securities, the interest rate borne by the relevant Entitled Securities
will be reduced to the original interest rate borne by such Entitled Securities;
provided, however, that, if after any such reduction in interest rate, a
different Registration Default occurs, the interest rate borne by the relevant
Entitled Securities shall again be increased pursuant to the foregoing
provisions. The Company shall not be required to pay Additional Interest for
more than one Registration Default at a time. The amount of Additional Interest
will be determined on the basis of a 360-day year comprised of twelve 30-day
months and the actual number of days on which Additional Interest accrued during
such period.

In connection with a Registration Default in respect of a Shelf Registration
Statement, notwithstanding anything to the contrary herein, a Holder will not be
entitled to any Additional Interest under this Article 6 if such Holder has not
provided all registration information to the Company as required herein at least
two Business Days prior to the Effective Date of the Shelf Registration
Statement or any subsequent amendment (with respect to any period subsequent to
such amendment and prior to the next amendment in respect of which such
information is so provided).

All obligations of the Company set forth in the preceding paragraph to pay
Additional Interest that are outstanding with respect to any Entitled Security
at the time such security ceases to be an Entitled Security shall survive until
such time as all such obligations with respect to such security shall have been
satisfied in full.

 

7



--------------------------------------------------------------------------------

SECTION 7. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company shall comply with all of the provisions of Section 7(c)
hereof, shall use its commercially reasonable efforts to effect such exchange so
that it permits the sale of Entitled Securities being sold in accordance with
the intended method or methods of distribution thereof, and shall comply with
all of the following provisions:

(i) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Entitled Securities shall furnish, upon
the request of the Company, prior to the Consummation thereof, a written
representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company (within the meaning of
Rule 405 of the Securities Act), (B) it is not engaged in, and does not intend
to engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. In addition, all such Holders of Entitled Securities shall
otherwise cooperate in the Company’s preparations for the Exchange Offer,
including providing all information relating to the Holder required to be
included in a Registration Statement under applicable law. Each Holder hereby
acknowledges and agrees that any Broker-Dealer and any such Holder using the
Exchange Offer to participate in a distribution of the securities to be acquired
in the Exchange Offer (1) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission enunciated in
Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters (which
may include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Notes obtained by such Holder in exchange for Initial Notes acquired
by such Holder directly from the Company.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company shall comply with all the provisions of Section 7(c)
hereof and shall use its commercially reasonable efforts to effect such
registration so that it permits the sale of the Entitled Securities being sold
in accordance with the intended method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Entitled
Securities (including, without limitation, any Registration Statement and the
related Prospectus required to permit resales of Initial Notes by
Broker-Dealers), the Company shall:

 

8



--------------------------------------------------------------------------------

(i) subject to the terms hereof, use its commercially reasonable efforts to keep
such Registration Statement continuously effective and provide all requisite
financial statements (including, if required by the Securities Act or any
regulation thereunder, its financial statements for the period specified in
Section 4 or 5 hereof, as applicable); upon the occurrence of any event that
would cause any such Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not to be effective
and usable for resale of Entitled Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 4 or 5 hereof, as applicable, or such shorter period as will terminate
when all Entitled Securities covered by such Registration Statement have been
sold or cease to be Entitled Securities; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
applicable provisions of Rules 424, 430A and 430B under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders within five
Business Days and, if requested by such Persons, to confirm such advice in
writing, (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to any Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Entitled Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Entitled
Securities under state securities or blue sky laws, the Company shall use its
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

 

9



--------------------------------------------------------------------------------

(iv) upon written request, furnish without charge to each of the Initial
Purchasers, each selling Holder named in any Registration Statement, and each of
the underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus, which documents
will be subject to the review and comment of such Holders and underwriter(s) in
connection with such sale, if any, for a period of at least two Business Days,
and the Company will not file any such Registration Statement or Prospectus or
any amendment or supplement to any such Registration Statement or Prospectus to
which an Initial Purchaser of Entitled Securities covered by such Registration
Statement or the underwriter(s), if any, shall reasonably object in writing
within two Business Days after the receipt thereof (such objection to be deemed
timely made upon confirmation of telecopy transmission within such period)
provided, that this clause (iv) shall not apply to any filing by the Company of
any annual report on Form 10-K, quarterly report on Form 10-Q or current report
on Form 8-K with respect to matters unrelated to the Entitled Securities and the
offering or exchange thereof;

(v) in the case of an Underwritten Registration, make available during normal
business hours for inspection by the Initial Purchasers, the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchasers or any of the underwriter(s), all of its financial and other records,
pertinent corporate documents and properties and cause its officers, directors
and employees to supply all information reasonably requested by any such Initial
Purchaser, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the managing underwriter(s), if any;

(vi) in the case of a Shelf Registration Statement, if requested by any selling
Holders or the underwriter(s), if any, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriter(s), if any,
may reasonably request to have included therein, information relating to the
“Plan of Distribution” of the Entitled Securities, information with respect to
the principal amount of Entitled Securities being sold to such underwriter(s),
the purchase price being paid therefor and any other terms of the offering of
the Entitled Securities to be sold in such offering; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
practicable after it is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(vii) upon request, furnish to each Initial Purchaser, each selling Holder and
each of the underwriter(s), if any, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

10



--------------------------------------------------------------------------------

(viii) deliver to each selling Holder and each of the underwriter(s), if any,
who is required to deliver a Prospectus in connection with the sale of its
Entitled Securities, without charge, as many copies of the Prospectus (including
each preliminary prospectus) and any amendment or supplement thereto as such
Persons reasonably may request; the Company hereby consents to the use of the
Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Entitled Securities covered by the Prospectus or any
amendment or supplement thereto;

(ix) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Entitled Securities pursuant to any Shelf Registration Statement contemplated by
this Agreement, all to such extent as may reasonably be requested by any Initial
Purchaser or by any Holder of Entitled Securities or underwriter and as are
reasonably on terms customary for transactions of such nature in connection with
any sale or resale pursuant to any Registration Statement contemplated by this
Agreement; and if an underwriting agreement is entered into and the registration
is an Underwritten Registration, the Company shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of the Consummation of the Exchange Offer or, if applicable, the
effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by (y) the President or any Vice President and (z) a principal financial
or accounting officer of the Company, confirming, as of the date thereof, the
matters set forth in paragraphs (i) and (ii) of Section 5(d) of the Purchase
Agreement and such other matters as such parties may reasonably request;

(2) opinions, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, covering such matters as
are customarily covered in legal opinions to underwriters in connection with
primary underwritten offerings of securities; and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants for the three
fiscal years ended December 31, 2013 and all subsequent financial reporting
periods, if permitted by applicable accounting standards or pronouncements, in
the customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(h) of the Purchase Agreement;

 

11



--------------------------------------------------------------------------------

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 9 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 7(c)(xi)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company pursuant to this Section 7(c)(xi), if any.

If at any time the representations and warranties contemplated in
Section 7(c)(xi)(A)(1) hereof cease to be true and correct, the Company shall so
advise the Initial Purchasers and the underwriter(s), if any, and each selling
Holder promptly and, if requested by such Persons, shall confirm such advice in
writing;

(x) prior to any public offering of Entitled Securities, cooperate with the
selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Entitled Securities
under the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may reasonably request and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Entitled Securities covered by the Shelf Registration
Statement; provided, however, that the Company shall not be required to register
or qualify as a foreign corporation where it is not then so qualified or to take
any action that would subject it to the service of process in suits or to
taxation, in any jurisdiction where it is not then so subject;

(xi) shall issue, upon the request of any Holder of Initial Notes covered by the
Shelf Registration Statement, Exchange Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes surrendered to
the Company by such Holder in exchange therefor or being sold by such Holder;
such Exchange Notes, if in certificated form, to be registered in the name of
such Holder or in the name of the purchaser(s) of such Exchange Notes, as the
case may be; in return, the Initial Notes held by such Holder, if in
certificated form, shall be surrendered to the Company for cancellation;

(xii) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Entitled Securities to be sold and not bearing any restrictive legends; and
enable such Entitled Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request at least
two Business Days prior to any sale of Entitled Securities made by such Holders
or underwriter(s);

(xiii) use its commercially reasonable efforts to cause the Entitled Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Entitled Securities, subject to the proviso contained in
Section 7(c)(xii) hereof;

 

12



--------------------------------------------------------------------------------

(xiv) if any fact or event contemplated by Section 7(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Entitled Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein not misleading;

(xv) provide a CUSIP number for all Exchange Notes not later than the effective
date of the Registration Statement covering such Exchange Notes and provide the
Trustee under the Indenture with printed certificates for such Exchange Notes
which are in a form eligible for deposit with the Depository Trust Company and
take all other action necessary to ensure that all such Securities are eligible
for deposit with the Depository Trust Company;

(xvi) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter that is
required to be retained in accordance with the rules and regulations of the
FINRA;

(xvii) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
and make generally available to its security holders, as soon as practicable, a
consolidated earnings statement meeting the requirements of Rule 158 under the
Securities Act (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which Entitled Securities are
sold to underwriters in a firm commitment or best efforts Underwritten Offering
or (B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Registration Statement;

(xvii) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Exchange Notes to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and to execute and use its commercially reasonable
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner;

(xviii) cause all Exchange Notes covered by the Registration Statement to be
listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed if requested by the
Holders of a majority in aggregate principal amount of Initial Notes or the
managing underwriter(s), if any; and

 

13



--------------------------------------------------------------------------------

Each Holder agrees by acquisition of a Entitled Security that, upon receipt of
any notice from the Company of a Suspension Period or the existence of any fact
of the kind described in Section 7(c)(iii)(D) hereof, such Holder will forthwith
discontinue disposition of Entitled Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 7(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Entitled Securities that
was current at the time of receipt of such notice. In the event the Company
shall give any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 4 or 5 hereof, as applicable, shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 7(c)(iii)(D) hereof to and
including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by Section 7(c)(xvi) hereof or shall have received the
Advice; provided, however, that no such extension shall be taken into account,
except in connection with a Suspension Period, in determining whether Additional
Interest is due pursuant to Section 6 hereof or the amount of such Additional
Interest, it being agreed that the Company’s option to suspend use of a
Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 6 hereof.

SECTION 8. Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement will be borne by the Company, regardless of whether a
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees and expenses (including filings made by any Initial
Purchaser or Holder with the FINRA (and, if applicable, the fees and expenses of
any “qualified independent underwriter” and its counsel that may be required by
the rules and regulations of the FINRA)); (ii) all fees and expenses of
compliance with federal securities and state securities or blue sky laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of the Company’s counsel and, subject to Section 8(b) hereof, the Holders of
Entitled Securities; (v) all application and filing fees in connection with
listing the Exchange Notes on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of the Company’s independent certified public accountants (including the
expenses of any special audit and comfort letters required by or incident to
such performance).

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by it.

 

14



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company will reimburse the Initial
Purchasers and the Holders of Entitled Securities being tendered in the Exchange
Offer and/or resold pursuant to the “Plan of Distribution” contained in the
Exchange Offer Registration Statement or registered pursuant to the Shelf
Registration Statement, as applicable, for the reasonable fees and disbursements
of not more than one counsel, who shall be such counsel as may be chosen by the
Holders of a majority in principal amount of the Entitled Securities for whose
benefit such Registration Statement is being prepared.

SECTION 9. Indemnification.

(a) The Company agrees to indemnify and hold harmless (i) each Holder and
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the Persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person (any Person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Holder”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities and expenses (or actions in respect
thereof) (including, without limitation, and as incurred, reimbursement of all
reasonable costs of investigating, or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, including the
reasonable fees and expenses of counsel to any Indemnified Holder), joint or
several, directly or indirectly caused by, related to, based upon, arising out
of or in connection with any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or Prospectus (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is made in reliance upon and in
conformity with information relating to any of the Holders furnished in writing
to the Company by any of the Holders expressly for use therein. This indemnity
agreement shall be in addition to any liability which the Company may otherwise
have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve any of the
Company of its obligations pursuant to this Agreement. Such Indemnified Holder
shall have the right to employ its own counsel in any such action and the fees
and expenses of such counsel shall be paid, as incurred, by the Company
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). Notwithstanding the foregoing, the
Company shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders, which firm shall be designated by the Holders. The Company shall be
liable for any settlement of any such action or proceeding effected with the
Company’s prior written consent, which consent shall not be withheld
unreasonably, and the Company agrees to indemnify and hold harmless any
Indemnified Holder from and against any loss, claim, damage, liability or
expense by reason of any settlement of any action effected with the Company’s
written consent. The Company shall not, without the prior written consent of
each Indemnified Holder, settle or compromise or consent to the entry of
judgment in or otherwise seek to terminate any pending or threatened action,
claim, litigation or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not any Indemnified Holder is a
party thereto), unless such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Holder from all liability
arising out of such action, claim, litigation or proceeding.

 

15



--------------------------------------------------------------------------------

(b) Each Holder of Entitled Securities agrees, severally and not jointly, to
indemnify and hold harmless the Company and its directors and officers who sign
a Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
and the officers, directors, partners, employees, representatives and agents of
each such Person, to the same extent as the foregoing indemnity from the Company
to each of the Indemnified Holders, but only with respect to claims and actions
based on information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement or Prospectus. In case any
action or proceeding shall be brought against the Company or its directors or
officers or any such controlling person in respect of which indemnity may be
sought against a Holder of Entitled Securities, such Holder shall have the
rights and duties given the Company, and the Company, its directors and officers
and such controlling Person shall have the rights and duties given to each
Holder, in each case, by the preceding paragraph.

(c) If the indemnification provided for in this Section 9 is unavailable to an
indemnified party under Section 9(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Holders, on the other hand, from the Initial
Placement (which in the case of the Company shall be deemed to be equal to its
total gross proceeds from the Initial Placement), the amount of Additional
Interest which did not become payable as a result of the filing of the
Registration Statement resulting in such losses, claims, damages, liabilities,
judgments actions or expenses, and such Registration Statement, or if such
allocation is not permitted by applicable law, the relative fault of the
Company, on the one hand, and the Holders, on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnified
Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Indemnified Holders, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include, subject
to the limitations set forth in the second paragraph of Section 9(a) hereof, any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim.

 

16



--------------------------------------------------------------------------------

Each of the Company and the Holders of Entitled Securities agrees that it would
not be just and equitable if contribution pursuant to this Section 9(c) were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 9, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total discount
received by such Holder with respect to the Initial Notes exceeds the amount of
any damages which such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 9(c) are several in
proportion to the respective principal amount of Initial Notes held by each of
the Holders hereunder and not joint.

SECTION 10. Rule 144A. The Company hereby agrees with each Holder, for so long
as any Entitled Securities remain outstanding, to make available to any Holder
or beneficial owner of Entitled Securities in connection with any sale thereof
and any prospective purchaser of such Entitled Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Entitled Securities pursuant
to Rule 144A under the Securities Act.

SECTION 11. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Entitled Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (b) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 12. Selection of Underwriters. The Holders of Entitled Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Entitled Securities in an Underwritten Offering. In any such Underwritten
Offering, the investment banker(s) and managing underwriter(s) that will
administer such offering will be selected by the Holders of a majority in
aggregate principal amount of the Entitled Securities included in such offering;
provided, however, that such investment banker(s) and managing underwriter(s)
must be reasonably satisfactory to the Company; provided further, that if the
Company is conducting a primary issuance of securities in such Underwritten
Offering, the Company shall have sole discretion in such selection.

 

17



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous.

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company will not, on or after the date of
this Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The Company has not previously
entered into any agreement granting any registration rights with respect to its
securities to any Person. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s securities under any agreement in effect on the date
hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 6 hereof and this Section 13(c)(i), obtained the written consent of
Holders of all outstanding Entitled Securities and (ii) in the case of all other
provisions hereof, obtained the written consent of Holders of a majority of the
outstanding principal amount of Entitled Securities (excluding any Entitled
Securities held by the Company or its Affiliates). Notwithstanding the
foregoing, a waiver or consent to departure from the provisions hereof that
relates exclusively to the rights of Holders whose securities are being tendered
pursuant to the Exchange Offer and that does not affect directly or indirectly
the rights of other Holders whose securities are not being tendered pursuant to
such Exchange Offer may be given by the Holders of a majority of the outstanding
principal amount of Entitled Securities being tendered or registered; provided,
however, that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Company shall obtain the
written consent of such Initial Purchaser with respect to which such amendment,
qualification, supplement, waiver, consent or departure is to be effective.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, facsimile, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company:

Mercer International Inc.

Suite 1120, 700 West Pender Street

Vancouver, British Columbia

Canada, V6C 1G8

Facsimile: (604) 684-1094

Attention: Chief Financial Officer

 

18



--------------------------------------------------------------------------------

With a copy to:

Sangra Moller LLP

Barristers & Solicitors

1000 Cathedral Place

925 West Georgia Street

Vancouver, British Columbia

Canada, V6B 3L2

Facsimile: (604) 669-8803

Attention: Harjit Sangra

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if faxed; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment or
assumption, subsequent Holders of Entitled Securities; provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder unless and to the extent such successor or assign acquired
Entitled Securities from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Entitled Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Mercer International Inc.

By:

 

/s/ David M. Gandossi

Name:

 

David M. Gandossi

Title:

 

Secretary and Chief Financial Officer

 

Registration Rights Agreement - 2022 Notes



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

Credit Suisse Securities (USA) LLC

 

By:

 

/s/ Michael Speller

Name:

 

Michael Speller

Title:

 

Managing Director

Acting for themselves and on behalf of the

several Initial Purchasers

 

Registration Rights Agreement - 2022 Notes